 



EXHIBIT 10.7
LETTER OF INTENT
     This Letter of Intent (“Agreement”) is entered into this 14th day of
April 2006 by and between TRICELL, INC., a Nevada corporation (“Tricell”), JAMES
REED, a United Kingdom resident (“Reed”), NEIL PURSELL, a United Kingdom
resident (“Pursell”), JOHN SUMNALL, a United Kingdom resident (“Sumnall”), NEIL
PROCTOR, a United Kingdom resident (“Proctor”), (Reed, Pursell, Sumnall and
Proctor shall be collectively referred to as the “N2J Shareholders” or
individually as a “N2J Shareholder”), and N2J LIMITED, a United Kingdom limited
company (“N2J”). This Agreement sets forth, in principle, the terms under which
Tricell will acquire all of the outstanding equity of N2J from the N2J
Shareholders under the terms set forth in Exhibit A, which is hereby
incorporated by reference.
     This Agreement is to serve as the basis for a definitive stock purchase
agreement (“SPA”) that will be entered into between Tricell, N2J and the N2J
Shareholders. This Agreement will terminate on May 15, 2006 (“Termination
Date”), unless both parties mutually extend the Termination Date.
1. This Agreement is binding as to Tricell, N2J and the N2J Shareholders; the
final terms of the agreement will be incorporated into the SPA. The SPA will
contain, in addition to the conditions and terms therein, all covenants and
representations necessary to protect and satisfy all parties.
2. Prior to the consummation of the transaction contemplated herein, Tricell,
N2J and the N2J Shareholders will cooperate with each other in the exchange of
information necessary to negotiate the SPA.
3. Tricell is a corporation duly organized and validly existing, under the laws
of the State of Nevada, with corporate power to own property and carry on its
business as it is now being conducted.
4. N2J is a limited company under the laws of the United Kingdom, with corporate
power to own property and carry on its business as it is now being conducted.
5. This Agreement has been duly executed by all parties and the execution and
performance of this Agreement will not violate, or result in a breach of, or
constitute a default in any agreement, instrument, judgment, decree, or order to
which any party is subject, nor will such execution and performance constitute a
violation or conflict of any fiduciary duty to which either party is subject.
6. A party to this Agreement will notify all other parties if, subsequent to the
date hereof, that party incurs obligations which could compromise its efforts
and obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



7. Tricell, N2J, and the N2J Shareholders agree to work in good faith
expeditiously towards a closing. N2J and the N2J Shareholders agree that
neither, until the earlier of the closing or the withdrawal of the SPA or
Termination Date, will take any action to solicit, initiate, encourage or assist
the submission of any proposal, negotiate or offer from any person or entity
other than that of Tricell.
8. This Agreement contains the entire agreement between the parties with respect
to the transaction contemplated by this Agreement. This Agreement may be
executed in any number of counterparts but the aggregate of the counterparts
together constitute only one and the same instrument. If a party signs this
Agreement and transmits an electronic facsimile of the signature page to the
other party, the party who receives the transmission may rely upon the
electronic facsimile as a signed original of this Agreement.
9. In the event that any one or more of the provisions contained in this
Agreement, for any reason, are held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, but this Agreement shall be constructed
as if it never contained any such invalid, illegal or unenforceable provisions.
10. The validity, interpretation, and performance of this Agreement shall be
controlled by and construed under the laws of Nevada.
11. If any action at law or in equity, including an action for declaratory
relief, is brought to enforce or interpret the provisions of this Agreement, the
prevailing party shall be entitled to recover actual attorneys’ fees from the
other party. The attorneys’ fees may be ordered by the court in the trial of any
action described in this paragraph or may be enforced in a separate action
brought for determining attorneys’ fees.
12. The parties hereto shall cooperate with each other to achieve the purpose of
this Agreement and shall execute such other and further documents and take such
other and further actions as may be necessary or convenient to affect the
transactions described herein.
13. The execution and performance of this Agreement has been duly authorized by
all requisite corporate action of both parties.
14. Each Party hereby acknowledges that they had a full opportunity to seek
legal and tax assistance of their own choosing prior to the execution of this
Agreement, and that they have done so, or have expressly waived their right to
such assistance and counsel.

2



--------------------------------------------------------------------------------



 



15. Any notice or other communication required or permitted by this Agreement
must be in writing and shall be deemed to be properly given when delivered in
person to an officer of the other party, when deposited in the United States
mails for transmittal by certified or registered mail, postage prepaid, or when
deposited with a public telegraph company for transmittal or when sent by
facsimile transmission, charges prepaid provided that the communication is
addressed:

         
 
  In the case of N2J:   N2J Limited
 
      33 Lawton Street
 
      Congleton, Cheshire CW12 1RU
 
      United Kingdom
 
      Attention: Neil Pursell
 
       
 
  with copies to:      
 
       
 
       
 
  In the case of N2J   Neil Pursell
 
  Shareholders:   33 Lawton Street
 
      Congleton, Cheshire CW12 1RU
 
      United Kingdom
 
       
 
  with copies to:      
 
       
 
       
 
  In the case of Tricell:   Tricell, Inc.
 
      6 Howard Place
 
      Stoke-on-Trent Staffordshire ST1 4NQ
 
      United Kingdom
 
      Attention: Andre Salt
 
       
 
  with copies to:     Woltjen Law Firm
 
      4144 North Central Expressway, Suite 410
 
      Dallas, Texas 75204
 
      Attn: Kevin Woltjen
 
      Tel: (214) 742-5555
 
      Fax: (214) 742-5545

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

         
 
  TRICELL, INC.,   N2J LIMITED,
 
  a Nevada corporation   a United Kingdom limited company

                     
By:
  /s/ Andre Salt       By:   /s/ Neil Pursell    
 
                    Name: Andre Salt       Name:     Title: Chief Executive
Officer       Title:    
 
                                NEIL PURSELL,                 a United Kingdom
resident    
 
                                /s/ Neil Pursell                                
  Neil Pursell    
 
                                JOHN SUMNALL,                 a United Kingdom
resident    
 
                                /s/ John Sumnall                                
  John Sumnall    
 
                                NEIL PROCTOR,                 a United Kingdom
resident    
 
                                /s/ Neil Proctor                                
  Neil Proctor    
 
                                JAMES REED,                 A United Kingdom
resident    
 
                                /s/ James Reed                                  
James Reed    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS OF PROPOSED ACQUISTION OF N2J

     
Consideration:
  Tricell will acquire 100% of N2J from the N2J Shareholders in exchange for
210 million shares* (the “Shares”) of Tricell’s common stock. The N2J
Shareholders will split the Shares equally at 52.5 million shares apiece.
 
   
Issuance Dates:
  Tricell will issue 160 million of the Shares on the closing date of the N2J
acquisition. Tricell will issue the remaining 50 million Shares on January 1,
2007.
 
   
Put Option:
  120 million of the Shares (“Put Shares”) will be subject to put options (“Put
Options”). The Put Options provide each N2J Shareholder the unilateral option to
put, or sell, to Tricell 3.75 million shares each month for a period of 8 months
following the execution of the SPA (“Put Option Period”), for a total monthly
repurchase of 15 million shares by Tricell. However, the Put Options will be
available only if N2J satisfies the N2J Profit Requirement.
 
   
 
  In order for the N2J Shareholders to exercise their Put Options during the Put
Option Period, N2J’s profits for the exercise month must meet or exceed
$1.5 million (“N2J Profit Requirement”). However, N2J may satisfy this N2J
Profit Requirement subsequently by achieving aggregate net profits such that
each completed month of the Put Option Period averages at least $1.5 million in
profit per month. Therefore, in the event N2J does not meet the N2J Profit
Requirement in any month during the Put Option Period, the N2J shareholders’
right to exercise their Put Options will be reduced on a pro-rata basis.
However, when and if the N2J Profit Requirement is subsequently met, the N2J
Shareholders will regain any and all Put Options that had previously been
reduced.
 
   
 
  In the event the N2J Profit Requirement is met and each N2J Shareholder
exercises the Put Option for said month or any prior month where the Put Option
was not exercised, Tricell will be obliged to repurchase for each month of the
Put Option Period 10 million shares at $0.11 per share. If on December 31, 2006,
N2J total net profits are less than $18 million, the N2J shareholders will
return to Tricell the corresponding percentage of the Put Shares equal to the
proportion of total N2J Profit Requirement not met. Net profits shall equal, for
purposes of this Agreement, the gross revenues of N2J, as an operating
subsidiary of the Company, from the sale of products less (a) cost of goods
sold, (b) rent and utilities, (c) direct labor and salary costs, (d) cost of
internal accounting and bookkeeping, and (f) repayment of any financing incurred
specifically to allow for the purchase of goods. The parties expressly agree
that all intergroup management charges will be excluded from the net profit
calculation.
 
   
 
  The determination of whether the N2J Profit Requirement has been met will be
based upon N2J monthly financial statements. Each N2J Shareholder shall have
30 days following the last day of each month

5



--------------------------------------------------------------------------------



 



     
 
  during the Put Option Period to notify Tricell that, pending confirmation that
the N2J Profit Requirement has been met, the N2J Shareholder intends to exercise
his Put Option for that month. While Tricell is obligated to repurchase shares
during each month the N2J Profit Requirement is met, the N2J Shareholders are
not required to exercise their Put Options.
 
   
Sales of Non-Put Shares:
  The N2J Shareholders shall be eligible to collectively sell 90 million non-Put
Shares as long as they remain in the employment of Tricell on each of the
following vesting dates:

         
 
  (i)   Twenty five percent (25%) of the non-Put Shares shall vest on January 1,
2007;
 
       
 
  (ii)   Twenty five percent (25%) of the non-Put Shares shall vest on
January 1, 2008;
 
       
 
  (iii)   Twenty five percent (25%) of the non-Put Shares shall vest on
January 1, 2009; and
 
       
 
  (iv)   Twenty five percent (25%) of the non-Put Shares shall vest on
January 1, 2010.
 
            In the event of Tricell undergoes a change of control, the non-Put
Shares will vest immediately.

 
* The Shares shall be issued pursuant to an exemption from registration under
the Securities Act of 1933 (the “1933 Act”) and from registration under any and
applicable State securities laws. The certificates representing the Shares shall
bear the restrictive legend set forth in Rule 144 of the Regulations of the 1933
Act and appropriate legend required under applicable state securities laws. The
shares will not be available for transfer or resale for a period of twelve
months.

6